DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 31 January 2022.
This office action is made Final.
Claims 1, 7, 13, 19, and 20 have been amended.
The 112 and all art rejections have been withdrawn as necessitated by the amendment. 
Claims 1-20 are pending. Claims 1, 7, and 13 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12-13, and 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Boss et al (US 2009/0241183 A1) in further view of Gilra (US 7689928 B1) in further view of O’Bryne et al (US 20140229891, 8/2014). ComputerHope (“Window”, 3 page, 6/18/2014) is cited as evidence regarding windows are graphical objects that could include a text document within the window
As per independent claim 1, Boss et al discloses a method comprising:
storing, in response to a user selecting an area of the document, information on the selected area; (0092, 0105: User A verifies and highlights relevant content. 0105: In step 202, a user generates a source document. In step 204, the user tags portions of the source document according to various parameters. Parameters may include, inter alia, a user role, a priority, a topic of preference, a category, etc. In step 206, the source document and tags are stored in computing system 10 and the process terminates is step 208. (First portion of a document is selected, tagged and stored))
conducting the storing operation and displaying the operation/(the document) for a different area; and… (0092, 0096, 0105 discloses a user selecting an area of a document by highlighting the area and tagging them wherein the tagged area is stored. It is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, the same user can select a different area of the document and mark/tag that different area wherein it also stored. 
combining the selected areas (0055-0056: Discloses the tagged area are merged together to form a new document/entity)
However, Boss fails to disclose explicitly visually marking the selected area of a document.  However, Gilra discloses areas that are selected are marked. col. 10 line 16-22 of Gilra states receiving a command to mark the selection of the portion of the document with a reference. In response, the reference marking process 140-2 places a reference mark 184 (as seen in FIG. 2B) in the scrollbar, step 303. The reference mark indicates the selected portion of the document. At least one characteristic of the reference mark may depend on the selected portion of the document, step 306. Furthermore, col. 12 line 15-36 of Gilra discloses the reference mark interpreter process 150-2 receives a selection of a first reference mark located on a scrollbar, the reference mark indicating a portion of a document, wherein the selection is made with an input device, step 601. The document is displayed in a window on a display device. The reference mark interpreter process 150-2 then receives a selection of a second reference mark with the input device, the second reference mark located on the scrollbar and indicating a second portion of the document that is not contiguous with the first portion of the document indicated by the first reference mark, step 602. The reference mark interpreter application changes the display of the document in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boss with the teachings of Gilra for the purpose of allowing the user to effectively select multiple portions in the document by using reference marks.
However, the cited art fails to specifically disclose displaying an icon representing each marked area; forming, in response to an operation by the user for arranging two or more icons to be in a state of contact with each other, a joined icon by joining the icons together; and displaying marked areas, represented by the two or more respective icons, in an orientation corresponding to an orientation of the two or more icons in the state of contact. However, O’Bryne discloses displaying multiple windows on the screen.  The Examiner provides ComputerHope, entered as evidence,that discloses windows are graphical objects that could include a text document within the window. ComputerHope shows the text document comprises text. Thus, each window displayed discloses content within, which could be considered marked areas. Therefore, each Thus, as one 104 of the two windows approaches the other window 102, an indicator, such as a line, may appear on a side 110 of the approaching window 104 nearest the other window 102 to indicate that the `jump to` function is activated. When the indicator appears, the user may release the window 104 that is being dragged, whereupon it will jump or snap into place adjacent the other window 102 as if attracted to it by magnetism. Thus, O’Bryne discloses the combining/snapping of the window/icon 102 and window/icon 104 as arranging window/icon 102 to be in a state of contact with window/icon 104. The merging is also in response to the horizontal moving of window/icon 104 to window/icon 
As per dependent claim 6, Boss discloses wherein the displayed document is one of a plurality of displayed documents, and wherein the marked area displays at 
As per independent claims 7 and 13, Claims 7 and 13 recite similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Boss discloses a storage media, processor, and computer (FIG 1, 6; 0013)
As per dependent claims 12 and 18, Claims 12 and 18 recite similar limitations as in Claim 6 and are rejected under similar rationale.
As per dependent claim 19 and 20, based on the rejection of Claim 1 and the rationale incorporated, O’Bryne discloses wherein the two or more respective icons is two icons, and wherein the orientation of the two icons is selected from a group consisting of horizontal and vertical; wherein the orientation of the two icons in the state of contact is horizontal and the marked areas represented by the two icons are displayed in a corresponding horizontal orientation with a joining line therebetween.( O’Bryne discloses displaying multiple windows on the screen.  The Examiner provides ComputerHope that discloses windows are graphical objects that could include a text document within the window. ComputerHope shows the text document comprises text. Thus, each window displayed discloses content within, which could be considered marked areas. Therefore, each window displayed, as shown in FIG 1, for example, is considered an icon. Furthermore, these “icons” represents content/”marked areas” as supported by Computer Hope. O’Bryne discloses forming, in response to an operation by the user for arranging two or more icons to be in a state contact with each other, a joined icon by joining the icons together; and displaying marked areas, represented by the two or more respective icons, in an orientation corresponding to an orientation of the  an indicator, such as a line, may appear on a side 110 of the approaching window 104 nearest the other window 102 to indicate that the `jump to` function is activated. When the indicator appears, the user may release the window 104 that is being dragged, whereupon it will jump or snap into place adjacent the other window 102 as if attracted to it by magnetism. Thus, O’Bryne discloses the combining/snapping of the window/icon 102 and window/icon 104 as arranging window/icon 102 to be in a state of contact with window/icon 104. The merging is also in response to the horizontal moving of window/icon 104 to window/icon 102. In addition, the combined picture of windows in an orientation corresponding to an orientation of the two windows/icons when in a state of contact. FIG 1 discloses window/icon 104 being dragged in a horizontal direction/orientation as it moves towards window/icon 102. When window/icon 104 is combined with window/icon 102, it is snapped in the same horizontal orientation it was moved in. FIG 1 shows window/icon 102 be adjacent to window/icon 104 horizontally. Furthermore, the produced combination of window/icon 104 and window/icon 102 are side by side having a joining line inbetween as shown in FIG 1) 

Claims 2-5, 8-11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al (US 2009/0241183 A1) in further view of Gilra (US 7689928 B1) in further view of O’Bryne in further view of Jung (US2010/0058182 A1)
As per dependent claim 2, Gilra discloses a displaying a created marker even when the marked area is moved out of the display area as a result of an operation such 

Thus, in conjunction, the combination of the cited art discloses displaying an icon when the marked area is no longer in view by any means, such as scrolling. 
As per dependent claims 8-12 and 14-18, Claims 8-12 and 14-18 recite similar limitations as in Claims 2-6 and are rejected under similar rationale. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177